DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 49, 53, 58, 106, 129, 131, 144-145, 151, 156 and 158-163 in the reply filed on 24 March 2022 is acknowledged.

Claims 168, 170, and 172 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Applicant’s election of the species of the compound of example 80 of the specification (pages 235-236), shown below, in the reply filed on 24 March 2022 is acknowledged.

    PNG
    media_image1.png
    269
    390
    media_image1.png
    Greyscale


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration.”
The elected species (as listed in claims 159 and 162) appears allowable over the prior art.  The search has been extended to encompass the other species listed in claim 162 – all of which additionally appear allowable over the prior art.  The search of the generic Markush claims has therefore been further extended to those species of formula (I) cited in the below prior art rejections. The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species.  
Group I claims 1, 49, 53, 58, 106, 129, 131, 151, 156, 158-159 and 162-163 read on the elected species.
Claims 144-145 and 160-161 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction is FINAL.

Non-Final Rejection

Priority
The present application was filed September 11, 2020 and claims priority to Provisional Application 63/005,577 filed April 6, 2020 and Provisional Application 62/898,839, filed September 11, 2019.

Information Disclosure Statement
The IDS dated 05 April 2022 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1, 49, 53, 58, 106, 129, 131, 151, 156, 158 and 163 are pending and rejected. 
Claims 159 and 162 are objected to.
Claims 144-145, 160-161 168, 170 and 172 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Objections
[1] Claims 159 and 162 are objected to as depending from a rejected base claim.  The species listed in claims 159 and 162 appear to be allowable over the prior art.  The claims are not allowable at this time since they each depend from rejected claim 1.

[2] Claim 151 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 151 depends from claim 106 and also recites “and Rb is as defined in claim 1”.  The claim therefore refers to two different claims in a non-alternate fashion.
The Examiner suggests deletion of the phrase “and Rb is as defined in claim 1”.  The reference is extraneous to the claim scope since “a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers” and claim 151 depends indirectly from claim 1.

[3] Claim 156 is objected to over the following informal issues.  

    PNG
    media_image2.png
    251
    945
    media_image2.png
    Greyscale

(i) The claim twice recites the term “i.e.,” ahead of chemical structures.  The term is extraneous to the claim scope and is inconsistent with the rest of the claim where two other structures are shown without its use.  The Examiner suggests that the “i.e.,” terms be deleted for clarity.
(ii) The listing of the claim includes two “or” terms.  There should only be one and it should appear just ahead of the last listed item.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 106, 129, 131, 151 and 156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 106 recites the following limitation:
“one of the R3 is halogen, preferably Cl or F”.
The phrase “preferably Cl or F” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation of “halogen” applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”

Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
Dependent claims 129, 131, 151 and 156 do not resolve this issue.

(ii) Similarly, claim 131 recites the following limitation:
“R5 is C1-6alkyl, preferably CH(CH3)2”.
As above, the phrase “preferably CH(CH3)2” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation of “C1-6alkyl” applies.

Note that withdrawn claims 144 and 145 similarly recite “preferably” phrases – Applicant might consider amending these withdrawn claims to remove the phrases in order to expedite any future claim rejoinder.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 49, 53, 58, 106, 129, 131 and 163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastracchio (US 20140275011, IDS).
Mastracchio discloses a number of species which are anticipatory of the instant genus.  See for example, the compounds of examples 329 and 332 disclosed at page 119 by name, the disclosed names and chemical structures according to art-recognized nomenclature are shown below:

    PNG
    media_image3.png
    235
    876
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    733
    633
    media_image4.png
    Greyscale

Example 329 is a compound of formula (I), wherein R1 is 6-membered heterocycloalkyl; R2 is halo; X1, X2 and X3 are each CR3, one of the R3 is F and the remainder are H; A1 is CR4 and R4 is H; B1 is NR5 and R5 is C1 alkyl, wherein R5 is optionally substituted with Rb and Rb is 6-membered heterocycloalkyl.
This compound reads on claims 1, 49, 53, 58, 106, 129 and 131.

    PNG
    media_image5.png
    233
    887
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    554
    576
    media_image6.png
    Greyscale

Example 332 is a compound of formula (I), wherein R1 is C6 cycloalkyl wherein R1 is optionally substituted with Rb and Rb is C(O)ORc and Rc is H; R2 is halo; X1, X2 and X3 are each CR3, each of the R3 are H; A1 is CR4 and R4 is H; B1 is NR5 and R5 is C1 alkyl, wherein R5 is optionally substituted with Rb and Rb is 6-membered heterocycloalkyl.
This compound reads on claims 1, 49, 53 and 58.
Each of the compounds was provided as a solution in DMSO which is considered to be a composition according to claim 163.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Mastracchio (US 20140275011) as applied to claims 1, 49, 53, 58, 106, 129, 131 and 163 above, and further in view of the teachings found therein.
Claim 151 encompasses a compound of formula (III), wherein R1 is cyclohexyl substituted at the 3-position with Rb and Rb is C(O)ORc and Rc is H; R2 is halo; X1, X2 and X3 are each CR3, one of the R3 is F and the remainder are H; A1 is CR4 and R4 is H; B1 is NR5 and R5 is C1 alkyl, wherein R5 is optionally substituted with Rb and Rb is 6-membered heterocycloalkyl.

Mastracchio example 332 cited above differs from claim 151 in that each of the R3 are H instead of one being F and the remainder are H.  It lacks a fluoro substituent at the benzene ring portion of the benzimidazole moiety.
Mastracchio teaches halogen substituent at the benzene ring portion of the benzimidazole moiety.  See for example the generic teachings of compounds according to formula I(b) at page 17 at paragraph 44:

    PNG
    media_image7.png
    567
    652
    media_image7.png
    Greyscale

The “Z” carbon atom at the benzene ring portion of the benzimidazole moiety of the compounds is taught as being either unsubstituted or substituted with a halogen.
Compare also examples of this genus, such as examples 329 and 332 cited in the above anticipation rejection – which differ in the presence or absence of the fluoro group.  See also the compound “(3R)-N-{5-chloro-4-[1-(tetrahydro-2H-pyran-4 -ylmethyl)-1H-benzimidazol-6-yl]pyridin-2-yl}piperidine-3-carboxamide” disclosed at page 127, left column- 10th compound down, the structure of which is shown below:

    PNG
    media_image8.png
    558
    482
    media_image8.png
    Greyscale

Example 329 is related to this compound only in that it has a fluoro group attached to the benzimidazole ring instead of a hydrogen  - according to the generic teachings of formula I(b) referred to above.
The teachings of the exemplified compounds in combination with the generic teachings provide a reason to provide for both unsubstituted and fluoro substituted benzimidazole compounds.  There is good reason to modify example 332 in the same way as for example 329, by attaching a fluoro group to the benzimidazole ring according to the generic teachings of formula I(b).
A skilled artisan would thus find reason to make the exchange and would reasonably expect the fluorinated compound to have similar activity, as the non-fluorinated one, in view of the small structural difference and the teachings of the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 49, 53, 58, 106, 129, 131, 151, 156, 158 and 163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10-19 and 47-54 of copending Application No. 17642482 (reference application, Claims dated 2022-03-11). 
Note that the reference application claims priority to the same prior filed applications as the examined application.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are at least obvious over the reference claims.
Reference independent claim 3 falls entirely into the scope of examined independent claim 1.  The reference dependent claims specify limitations which would lead one to select compounds according to the rejected dependent claims.  For example reference claim 4 recites a subgenus which corresponds to that of examined claim 49.  Reference claim 5 lists several options for the X1-X3 groups, at least one of which is where all three are CR3 as for examined claim 53. Reference claim 6 states that R3 is preferably F consistent with examined claim 106.  The limitations of examined claims 129, 131, 151, 156 and 158 are similarly set forth in reference claims 10-19 and reference claim 47 is a composition per examined claim 163.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625